Title: To Alexander Hamilton from Richard Bland Lee, 20 October 1798
From: Lee, Richard Bland
To: Hamilton, Alexander


          
            General Hamilton New-York
            Sir,
            Alexandria October 20th. 1798
          
          A disposition to assist a meritorious officer induces me to address to you this letter. Tho’ some years have elapsed since I have had the pleasure of seeing you I trust that my motive will be deemed a sufficient apology. The Gentleman to whom I allude is Captn. Richard Scott Blackburn of the Artillery of the United States, now stationed at Norfolk and Commandant of the fort at that place. He is one of the oldest Captains in the Corps to which he belongs; but is desirous of changing his situation from the Artillery to the Infantry first because he does not think himself sufficiently informed as an Engineer to fulfil to his own satisfaction the duties of his present employment; and secondly because he wishes to be engaged in more active service, and in that line in which he thinks he might be more useful; and to which he feels himself more adequate. I have great pleasure in assuring you with the most perfect certainty, that, should his wishes succeed, you will not possess a more intelligent or a braver officer in the Army. His wish is confined to a change from a Captaincy in the Artillery to a Majority in one of the new regiments which have been added to the permanent establishment. I trust that no difficulties will occur to prevent the accomplishment of his wishes. You will confer a favor by acknowledging the receipt of this letter and if any obstacles of a general nature, or personal objections exist, by stating them in order that an opportunity may be afforded of removing them
          I remain, Sir, with sentiments of very great respect your obt Sert
          
            Richard Bland Lee
          
        